COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00040-CV

Diana B. Wilson, M.D.                     §   From the 17th District Court


v.                                        §   of Tarrant County (17-259372-12)

William Austen Biggers; William
Angus Biggers, III, Individually and      §   October 3, 2013
as Guardian of the Person and
Estate of William Austen Biggers;
and Lillie Kay Biggers                    §   Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

judgment is reversed. We remand the case to the trial court so that it may

consider whether to grant a 30-day extension to cure the deficiencies in the

expert report.

      It is further ordered that the parties shall bear their own costs of this

appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By _________________________________
                                          Justice Lee Gabriel